Title: To Benjamin Franklin from Georgia Assembly Committee of Correspondence, 19 May 1768
From: Georgia Assembly Committee of Correspondence
To: Franklin, Benjamin



Sir,
Savannah in Georgia the 19th: May 1768
From the Great opinion the Governor, Council and assembly have entertained of your integrity and abilities they have unanimously concurred in appointing you by an Ordinance agent to transact the affairs of this province in Great Britain, and we have now the pleasure of enclosing you an authentic Copy of the said Ordinance, by which you will see that we with some other persons therein named are appointed a Committee to correspond with and instruct you in such Matters as we may have in Charge from the General assembly to recommend to your Solicitation as well as any other Matters which may Occur to us during the recess of the Said General assembly that we may Judge to be for the Service of the province.
About Two Months agoe our Governor received his Majesties Royal disallowance and Repeal of Two Acts of Assembly which we think of great Moment to the Welfare of this province,  namely, “An Act for the better Ordering and Governing Negroes and other Slaves in this Province and to prevent the inveigling or carrying away Slaves from their Masters or Employers Passed the 25th. March 1765” Also an Act passed the 6th. March 1766 “for encouraging Setlers to come into the Province and for Granting to his Majesty the Sum of £1815 Sterling to be issued in Certificates by the Commissioners herein named for the Said Purpose and also for the rebuilding the Court House in Savannah in Consequence of an Act of the General assembly passed the 29th. February 1764.” The former Act or something similar to it, we cannot Possibly Subsist without, You know that our Staple Commodities, which in general are the same with those of So. Carolina, cannot be cultivated and produced without a Number of Hands and that it has been found from Years Experience here that white people were [unequal?] to the Burthen in this Climate and therefore it was absolutely necessary to allow us the free use of Slaves. Our first Law for the better Ordering and Governing Negroes Passed (soon after the Kings Government took place here) in the year 1755 was framed on the plan of that of So. Carolina and we never heard any objection against it. The before recited Law of 1765 now repealed was passed on the Expiration of the former and we thought it was framed on more extensive and humane principles than our former Law or that now in Force in So. Carolina and as we are informed no reasons were given to the Governor for its repeal we are truly at a Loss to guess what was exceptionable in it. This Repeal came to the Governors Hands a few days before the dissolution of the late General assembly and as he well Knew the difficulties and distresses the want of such a Law must involve us in he very kindly and prudently consented to the passing a temporary Law where every Clause in the former Place that could be supposed exceptionable was left out, by which means it is too Contracted and cannot answer all the purposes such a Law Should extend to. We therefore desire you will inform Your Self of the objections made to our former Law and Acquaint us of them that they may if Possible be avoided in framing a New One (for the present Law is only to Continue in force for One Year) which may at the same time meet with the approbation of Government as well as Answer our local Circumstances.
We are also equally in the dark in regard to the Objections to the last recited Law, for encouraging Setlers to come into the province &c., unless it may be the issuing Certificates to be sunk in a Certain time to defray the services thereby intended. The Court House is now very near finished and is not only an orniment to this Town but a Credit to Government and some people have come and more will come into the Province to settle under the Faith and encouragement of this Law tho repealed who must not be disappointed but how that is to be avoided is a Question not easily resolved, and Surely these are objects that might (with Submission) be supposed commendable and Consequently to meet with Countinance notwithstanding any little impropriety in the Means of effecting them. Our legal currency in this Province does not exceed Seven Thousand Pounds Sterling which is Much, very Much too little to answer the present Medium of Trade and as that daily increases so does our distress in proportion! We are thoroughly convinced that a larger emission of paper currency than may be requisite for the medium of Trade must be Attended with bad Consequences to the Province, but at the Same time we well know and indeed it must be obvious to any One that as we have very little opportunity of bringing in any Bullion that our Trade and Commerce must Stagnate without such a Temporary Medium as we can establish among our Selves on Substantial and Sufficient Funds which if we are restrained from doing its impossible we can think of carrying on any Publick Works however Necessary or give any encouragement for the further Settlement of the Province because both must be done by ready Money or certificates that may answer the Same purpose, and Therefore we request You will inform us what Reasons were assigned for the Royal disallowance to this Law, which we need not say may be best understood from the Report made thereupon by the board of Trade to his Majesty.
We are very sensible the Salary allowed You tho as much as has been ever given to any agent of this Province and is indeed what we can at present afford, may not be equal to your Services yet we hope You will Accept of our Agency and generally promote our Interest and appear and solicit against what you May think may be injurious to our Trade and future prosperity of which you will please to advise us that You may receive our Instructions thereupon.
This Province if it meets with no Ill advised Check we are perswaded must soon become very Advantageous to the Mother Country and Considerable in itself. We intirely confide in your known prudence and good Sense to Serve us and are with great respect Sir Your most obedient Humble Servants
James HabershamN– JonesLewis JohnsonN: W. JonesJohn MilledgeArchibald BullockWilliam Ewen
  
    PS. We need not Acquaint you that the Governor transmits to the Board of Trade authenticated Copys of all Laws and Ordinances passed here under the Seal of the province, that You may perhaps hear of your being appointed our agent before this may reach you.
  
Benjamin Franklin Esquire agent for the Province of GeorgiaFirst Copy per the Britania Capt. DeanSecond per



[In a different hand:]
Sir
Savannah the 26th May 1768
The foregoing is duplicate of our Letter of the 19th Instant, which was forwarded by the Snow Britania Capt. Deane, and we have now the Pleasure of enclosing you another Copy of the Ordinance, and remain, with Esteem, Sir Your most Obedient humble Servants
Signers to the [torn] Copy of the foregoing Letter to Mr. Franklin vizt James Habersham, N. Jones, Archibald Bullock, John Milledge, William Ewen, Alexa[nder] Wylly, Jos. Gibbons, John Mulryne, N W Jones.

